Citation Nr: 1724987	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO. 13-23 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent prior to August 17, 2009; in excess of 20 percent from August 17, 2009 to February 17, 2016; and in excess of 40 percent thereafter, for lumbosacral strain, status-post lumbar microdiscectomy, with degenerative changes.

2. Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1997 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim for increase. Following a notice of disagreement filed by the Veteran in August 2009, the RO increased the rating to 20 percent, effective August 18, 2009, in a July 2010 rating decision. The Veteran timely appealed. In March 2016, the RO increased the disability rating for the Veteran's service connected lumbosacral strain, status-post lumbar microdiscectomy, with degenerative changes ("spine disability") to 40 percent effective February 17, 2016. 

Currently, the Veteran has a staged rating as follows: 10 percent prior to August 17, 2009; 20 percent from August 17, 2009 to February 16, 2016; and 40 percent from February 17, 2016 thereafter. 

As the disability ratings assigned during the pendency of this appeal do not represent a total grant of benefits, the claim for an increase remains before the Board. AB v Brown, 6 Vet. App. 35, 39 (1993).



FINDINGS OF FACT

1. Prior to August 17, 2009, the Veteran's service connected spine disability was manifested by subjective complaints of pain and forward flexion of no worse than 75 degrees; but no ankylosis was shown, and the Veteran did not experience incapacitating episodes of at least two weeks in any 12-month period. 

2. From August 17, 2009 to February 17, 2016, the Veteran's service connected spine disability was manifested by subjective complaints of pain and forward flexion of no worse than 45 degrees; but no ankylosis was shown, and the Veteran did not experience incapacitating episodes of at least four weeks in any 12-month period. 

3. Since February 17, 2016, the Veteran's service connected spine disability has been manifested by subjective complaints of pain and forward flexion of 30 degrees; but no ankylosis has been shown, and the Veteran has not experienced incapacitating episodes of at least six weeks in any 12-month period. 


CONCLUSIONS OF LAW

1. Prior to August 17, 2009, the criteria for a disability rating in excess of 10 percent for a spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.59, Diagnostic Codes 5242 and 5243 (2016).

2. From August 17, 2009 to February 17, 2016, the criteria for a disability rating in excess of 20 percent for a spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.59, Diagnostic Codes 5242 and 5243 (2016).

3. The criteria for a disability rating in excess of 40 percent for a spine disability from February 17, 2016 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.59, Diagnostic Codes 5242 and 5243 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in November 2008, March 2010, and June 2012, that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide. In addition, the letters informed the Veteran of how disability ratings and effective dates are assigned. The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim, with an adjudication of the claim by the RO subsequent to receipt of the required notice. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate a claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The evidence of record contains the Veteran's service treatment records, lay statements of the Veteran, as well as post-service treatment from both private and VA treatment providers. Also of record are a February 2009 VA examination, a July 2010 VA examination, an August 2012 VA examination, and a February 2016 VA examination.  

In light of the foregoing, the Board concludes that the VA's duties to the Veteran have been fulfilled. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). 

The Board will proceed to review and decide the claims based on the evidence of record, consistent with 38 C.F.R. § 3.655 (2016).

II. Legal Criteria & Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran. Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected spine disability currently has a staged rating. It is rated as 10 percent disabling prior to August 17, 2009; 20 percent disabling from August 17, 2009 to February 16, 2016; and as 40 percent disabling thereafter, under 38 C.F.R. §4.71a, Diagnostic Code 5242. 

Spine disabilities are rated pursuant to the criteria of a General Rating Formula for Diseases and Injuries of the Spine governing Diagnostic Codes 5235 to 5243, set forth in 38 C.F.R. § 4.71a. Under the General Rating Formula, a 10 percent rating is warranted for thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

It should be noted that the levels listed above apply to Diagnostic Codes 5235 through 5243, unless the disabilities rated under Diagnostic Code 5243 are evaluated separately under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5243. Under the IVDS rating formula, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

An incapacitating episode is defined by regulation as "a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243. Under this provision, if a claimant remains in bed without a physician prescribing bed rest, the regulatory criteria are not met. Id.  

Turning now to the issue before the Board, the Veteran seeks a disability rating in excess of 10 percent prior to August 17, 2009; in excess of 20 percent from August 17, 2009 to February 17, 2016; and in excess of 40 percent thereafter, for his back disability. Because of this staged rating, the Board will review each period of appeal separately.

Prior to August 17, 2009

Treatment records prior to August 17, 2009, reflect that the Veteran was seen on several occasions for low back pain related to bulging disks, for which he underwent surgery in April 2008, with good results. His spinal range of motion was noted to be normal on multiple occasions in 2008, and his back pain was treated with medication. A February 2009 VA examination reflects the Veteran reported his lower back pain had gotten worse with numbness and tingling on the right side of his body, and as a result, he had a discectomy in April 2008. Upon examination, the Veteran reported moderate stabbing pain to the back, and tingling and numbness of the right leg. Forward flexion of the thoracolumbar spine was measured at 75 degrees, with no additional limitation on repetitive motion. The examiner noted the Veteran was walking with appropriate gait, but using a cane. Significantly, the examiner stated there was no ankylosis, kyphosis, scoliosis, or reversed lordosis. The examiner diagnosed degenerative disk disease that caused pain in the back.

Upon review of the relevant evidence for this time period, prior to August 17, 2009, the Board finds that the Veteran's symptoms are consistent with the 10 percent rating assigned, based on the degree of forward flexion. To obtain a higher rating for the Veteran's spine disability, it is necessary to show forward flexion of no worse than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Here, however, the Veteran's forward flexion was shown to be no worse than 75 degrees, even when pain on motion is considered, and no abnormal gait, scoliosis, reversed lordosis, or abnormal kyphosis was shown. Further, there is no evidence that the Veteran experienced incapacitating episodes of at least 2 weeks' duration during the 12-month period prior to August 17, 2009. Thus, the Board finds that a higher rating is not warranted for the Veteran's spine disability prior to August 17, 2009.

August 17, 2009 through February 17, 2016

A June 2010 VA examination reflects the Veteran complained of a constant pain of the lumbar spine, accompanied by stiffness, fatigue, spasms, weakness and decreased motion. The Veteran reported that prior to the discectomy, he had severe radiculopathy symptoms but now he has mild residual tingling of the right foot on a chronic basis. The condition can flare up to level 10 on a nearly daily basis, and this is precipitated by prolonged sitting, sudden movements and morning stiffness. The Veteran considers his condition moderate to severe, and reported 6-7 incapacitating episodes per year requiring strict bed rest. (There is no indication in this report that this was physician prescribed bed rest.) Forward flexion of the thoracolumbar spine was measured at 50 degrees. The examiner noted the Veteran was walking with antalgic gait with slow propulsion using a cane. The examiner stated there was no ankylosis. 

An August 2012 VA examination reflects the Veteran reported his condition is getting worse, and if he stands for more than 5 minutes his right leg will go numb. Forward flexion of the thoracolumbar spine was measured at 90 degrees with pain at the endpoint of the movement. The examiner stated that in addition to lumbar strain with degenerative changes, the Veteran also had intervertebral disc syndrome (IVDS) of the thoracolumbar spine, but that it had not resulted in an incapacitating episode over the past 12 months. The Veteran was noted to walk with a cane. 

Treatment records from the period from August 17, 2009, to February 17, 2016, reflect the Veteran's ongoing treatment for lower back pain, including medication, injections, and a TENs unit. In October 2012, the Veteran was noted to have full range of motion of the thoracolumbar spine, with pain on movement. An April 2013 treatment note indicates that the Veteran's forward flexion was limited to 45 degrees. Later treatment records reflect that the Veteran reported that the TENs unit was providing 90% relief of his pain. In his statements in support of his claim, the Veteran has consistently reported that his back pain has worsened over the years.

Upon review of the above evidence, the Board finds that the Veteran's spine disability does not warrant a rating higher than the 20 percent assigned from August 17, 2009, to February 17, 2016. In this case, the Veteran's flexion of the thoracolumbar spine has been to no worse than 45 degrees with pain on motion, which does not warrant a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine. In particular, the Board notes, as discussed above, that forward flexion of the Veteran's spine was measured as no worse than 45 degrees at the April 2013 private treatment visit, and no worse than 50 degrees at the June 2010 VA examination, with pain on motion. As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability. In this case, the Board has taken into consideration the Veteran's complaints of pain on flexion of the lumbar spine and nevertheless finds that the Veteran's forward flexion of the lumbar spine is functionally limited to, at worst, the 45 degrees recorded at the April 2013 private treatment. The Board thus finds that the Veteran's range of motion and functional loss does not warrant a higher rating for his spine disability.

In that connection, the Board notes that the Veteran did not display flexion of the thoracolumbar spine of 30 degrees or less at any time during the period from August 17, 2009, to February 17, 2016, even when considering pain on motion, to warrant a 40 percent rating. Similarly, the Board also notes that there is no evidence that the Veteran's spine disability resulted in disability comparable to ankylosis to warrant a 50 or 100 percent disability rating during this period. The Board acknowledges that the Veteran's VA examinations revealed painful motion of the lumbar spine. However, as discussed above, the Board finds that any such pain and its effect on the Veteran's function is contemplated in the 20 percent rating assigned from August 17, 2009, to February 17, 2016. Further, there is no evidence that the Veteran experienced incapacitating episodes of at least 4 weeks' duration during any 12-month period from August 17, 2009 to February 17, 2016. Thus, the Board finds that a higher rating is not warranted for the Veteran's spine disability from August 17, 2009 to February 17, 2016. 

After February 17, 2016

A February 2016 VA examination reflects the Veteran's report that his pain was getting progressively worse; that he has difficulty with bending over; that he is being treated with injections and lidocaine patches; and that he has been recommended for surgery. The Veteran reported flare ups occurring every other week that he treats with a TENS unit and by lying on something flat. Forward flexion was measured at 30 degrees. The examiner noted that there was no ankylosis of the spine. A review of the Veteran's treatment records from February 17, 2016 similarly reveals that ankylosis has not been indicated in any of the Veteran's treatment records. 

Upon review of the relevant medical and lay evidence for this time period, after February 2016, the Board finds that the Veteran's symptoms are consistent with the 40 percent rating currently assigned, based on the degree of forward flexion and the lack of ankylosis. To obtain a higher rating for the Veteran's spine disability under Diagnostic Code 5242, it is necessary to show ankylosis. Alternatively, to obtain a higher rating under Diagnostic Code 5243 (IVDS), it is necessary to show the Veteran had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Here, the Veteran has not suggested, and the record does not otherwise reflect, that he experiences ankylosis, and the February 2016 VA examiner explicitly found no ankylosis to be present. Further, there is no evidence that the Veteran has experienced incapacitating episodes of at least six weeks' duration during any 12-month period prior to or following February 17, 2016. Thus, the Board finds that a higher rating is not warranted for the Veteran's spine disability from February 17, 2016, onward.

Further, with regard to objective neurological abnormalities associated with the Veteran's spine disability, the Board notes that the Veteran is separately service connected for right leg sciatica and radiculopathy of the left lower extremity, both as secondary to his service-connected spine disability. No other neurological disorders have been diagnosed. Accordingly, a separate rating based on objective neurological abnormalities is not warranted at any time during the period on appeal. 

As a final matter, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A disability rating in excess of 10 percent for a spinal disability prior to August 17, 2009 is denied. 

A disability rating in excess of 20 percent for a spinal disability from August 17, 2009 to February 17, 2016 is denied. 

A disability rating in excess of 40 percent for a spinal disability on and after February 17, 2016 is denied.


REMAND

Finally, the Board notes that a request for a TDIU-whether expressly raised by a Veteran or reasonably raised by the record-is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id. In support of his appeal, the Veteran submitted a statement in August 2015 indicating that he is unable to work due to service-connected disabilities. Thus, the Board finds that the Veteran's claim properly includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16. 

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016). This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

In addition, TDIU may be awarded by the VA Director, Compensation Service, on an extraschedular basis if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is nevertheless unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16(b).

The Board notes that prior to August 17, 2009, the Veteran was service connected for lumbosacral strain, status-post lumbar microdiscectomy, with degenerative changes, rated as 10 percent disabling; status post head injury with residual post traumatic headaches, rated as 10 percent disabling, and tinnitus, chronic heartburn, and left forehead scars, all rated as noncompensably disabling. Prior to August 17, 2009, the Veteran's total disability rating was 20 percent, From August 17, 2009, to May 31, 2012, the Veteran's spine disability was rated as 20 percent disabling, and his total disability rating was 30 percent. From May 31, 2012, to February 17, 2016, the Veteran was also in receipt of a 50 percent disability rating for anxiety disorder, and his total disability rating was 70 percent. As of February 17, 2016, the Vearn's total disability rating was 80 percent, including a 40 percent rating for his spine disability and separate ratings for right leg sciatica and left lower extremity radiculopathy. Thus, prior to May 31, 2012, the Veteran's total disability rating did not meet the criteria for a TDIU rating under 38 C.F.R. § 4.16(a), which requires that, if a Veteran is service connected for multiple disabilities, his total disability rating must be at least 70 percent for two or more service-connected disabilities, with at least one disability rated at least at 40 percent, for an award of TDIU to be made.

It is also the policy of VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  Where a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993). Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, that would justify a referral to the Director, Compensation Service, for an extraschedular TDIU rating based on unemployability. Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this case, as noted above, for the periods prior to May 31, 2012, the Veteran was not entitled to a TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  However, the Board notes that evidence in the file suggests that the Veteran may have been unable to work for the relevant time period due to his service-connected spine disability. In that connection, the Board notes that the record contains a statement dated in August 2015 in which the Veteran reported that he had been unable to work since 1997 due to his spine disability.  

Thus, the Board finds that further development is necessary before appellate review may proceed on the Veteran's claim of entitlement to TDIU benefits on an extraschedular basis. Specifically, this matter must be referred to the Director, Compensation Service, for extraschedular consideration of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).


Accordingly, the case is REMANDED for the following action:

1.  The claim for entitlement to a TDIU for the period prior to May 31, 2012, should be referred to VA's Director of Compensation Service for consideration of an award on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim for entitlement to a TDIU remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority, including on both a schedular and extraschedular basis. If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


